Jenkins, 1?. J.
This suit, which was instituted in the municipal court of Atlanta against an initial carrier for the recovery of the value of a shipment of freight under the provisions of the State statute requiring the tracing of freight, as embodied in sections 2771 and 2772 of the Civil Code (1910), under the answers of the Supreme Court to the question certified to it by this court was not maintainable. Payne v. Domestic Electric Co., 154 Ga. 189 (113 S. E. 811). It was therefore error for the judge of the superior court to overrule the certiorari from the judgment of the municipal court against the carrier.

Judgment reversed.


Stephens and Bell, J.J., concur.

W. 0. Wilson, for plaintiff in error.
W. J. Davis Jr., contra.